 


109 HR 2035 IH: 9/11 Commission Full Funding Act
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2035 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Thompson of Mississippi (for himself, Ms. Pelosi, Mr. Hoyer, Mr. Menendez, Mr. George Miller of California, Ms. DeLauro, Ms. Harman, Ms. Zoe Lofgren of California, Mr. Pascrell, Mr. Dicks, Mr. DeFazio, Ms. Jackson-Lee of Texas, Mrs. Lowey, Ms. Norton, Mrs. Christensen, Mr. Markey, Mr. Langevin, Mr. Meek of Florida, Mr. Etheridge, Ms. Solis, Mr. Kildee, Mr. Carnahan, Mr. Salazar, Ms. Kilpatrick of Michigan, Ms. Matsui, Mr. Boswell, Mr. Conyers, Mr. Larson of Connecticut, Ms. Eddie Bernice Johnson of Texas, and Mr. Emanuel) introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To direct the President to submit a report to Congress explaining the President’s funding requests for certain homeland security programs authorized by Public Law 108–458 which implemented the recommendations of the National Commission on Terrorist Attacks Upon the United States. 
 
 
1.Short titleThis Act may be cited as the 9/11 Commission Full Funding Act. 
2.FindingsCongress finds the following: 
(1)On November 27, 2002, Congress and the President created the National Commission on Terrorist Attacks Upon the United States (referred to in this section as the 9/11 Commission). 
(2)Throughout 2003 and 2004, the bipartisan 9/11 Commission held 12 hearings, took testimony from 160 witnesses, reviewed more than 2,500,000 pages of documents, and interviewed more than 1,200 individuals in 10 countries. 
(3)In July of 2004, the 9/11 Commission issued its final report along with recommendations designed to prevent future terrorist attacks on the United States. 
(4)On December 8, 2004, Congress passed Public Law 108–458 which authorizes funds necessary to address key gaps in homeland security. 
(5)On December 17, 2004, the President signed Public Law 108–458 and promised to ensure that the law enforcement and homeland security personnel of the United States have the resources necessary to do their jobs. 
(6)The budget request submitted by the President to Congress in February of 2005 fails to provide sufficient funding to ensure that the law enforcement and homeland security personnel of the United States have the resources necessary to protect the United States from future terrorist attacks. 
(7)The President should comply with Public Law 108–458 and request the maximum amount of funds authorized by the Act to fulfill the promise to provide adequate resources to law enforcement personnel. 
3.Report on budget request for programs authorized by Public Law 108–458 
(a)Explanation of homeland security funding shortfall 
(1)Initial reportNot later than 30 days after the date of the enactment of this section, the President shall submit to Congress a report that explains each homeland security funding shortfall included in the budget submitted to Congress for fiscal year 2006 under section 1105(a) of title 31, United States Code, including the rationale for requesting less than the authorized level of funding for each such funding shortfall. 
(2)Annual reportsNot later than 15 days after the President submits to Congress the budget for a fiscal year under section 1105(a) of title 31, United States Code, the President shall submit to Congress a report that explains each homeland security funding shortfall included in the budget for the fiscal year, including the rationale for requesting less than the authorized level of funding for each such funding shortfall. 
(b)Definition of homeland security funding shortfallIn this section, the term homeland security funding shortfall means a program authorized by Public Law 108–458 for which the amount of authorization of appropriation for a fiscal year— 
(1)is specified under such Act, and the President does not request under such budget the maximum amount authorized by such Act for such fiscal year; or 
(2)is not specified under such Act, and the President does not request under such budget an amount sufficient to operate the program as required by such Act.    
 
